Title: To John Adams from Samuel Adams, 4 November 1783
From: Adams, Samuel
To: Adams, John


          
          
            My dear Sir
              Boston Novr 4 1783
            Colo John Trumbull, the Son of the worthy Governor of Connecticutt is the Bearer of this Letter. I give the Governor this Epithet, because I think his faithful Services to our Country intitle him to it. Yet even he has undergone the Suspicions of some, unsupported by any solid Reasons that I have heard of. We live in an Age of Jealousy, and it is well enough. I was led to beleive in early Life, that Jealousy is a political Virtue. It has long been an Aporism with me, that it is one of the greatest Securities of publick Liberty. Let the People keep a watchful Eye over the Conduct of their Rulers; for we are told that Great Men are not at all times wise. It would be indeed a Wonder if in any Age or Country they were always honest. There are however some Men among us, who under the Guise of watchful Patriots, are finding Fault with every publick Measure, with a Design to destroy that just Confidence in Government, which is necessary for the Support of those Liberties which we have so dearly purchas’d. Many of your Countrymen besides myself, feel very grateful to you and those of our Negociators who joynd you, in preventing the Tory Refugees from being obtruded upon us— These would certainly have increasd the Number of such Kind of Patriots as I have mentiond; and besides, their Return would have been attended with other mischeivous Effects. Mutual Hatred and Revenge would have occasiond perpetual Quarrels between them & the People & perhaps frequent Bloodshed. Some of them, by Art and Address might gradually recover a Character & in time an Influence, and so become the fittest Instruments in forming Factions either for one foreign Nation or another. We may be in Danger of such Factions, and should prudently expect them. One might venture to predict that they will sooner or later happen. We should therefore guard against the evil Effects of them. I deprecate the most favord Nation predominating in the Councils of America, for I do not beleive there is a Nation on Earth that wishes we should be more free or more powerful than is consistent with their Ideas of their own Interest. Such a disinterested Spirit is not to be found in National Bodies; The World would be more happy if it prevaild more in individual Persons. I will say it for my Countrymen, they are, or seem to be, very grateful. All are ready freely to acknowledge our Obligations to France for the Part she took in our late Contest. There are a few who consider the Advantage derivd to her, by a total Seperation of Britain & the Colonies, which so sagacious a Court doubtless foresaw & probably never lost Sight of. This Advantage was so glaring in the first Stages of our Controversy, that those who then ran the Risque of exciting even an Appeal to Heaven rather than a Submission to British Tyranny, were well perswaded that the Prospect of such an Seperation would induce France to interpose, and do more than she has done if necessary.— America with the Assistance of her faithful Ally has secured and establishd her Liberty & Independence. God be praisd! And some would think it too bold to assert, that France has thereby saved the Being of her great Importance.— But if it be true why may we not assert it? A punctual Fulfillment of Engagements solemnly enterd into by Treaty is the Justice, the Honor & Policy of Nations. If we, who have contracted Debts, were influenced only by Motives of sound Policy, we should pay them assoon as possible & provide sure & adequate Funds for the Payment of Interest in the mean time— When we have done this we shall have the Sense of Independence impressd on our Minds, no longer feeling that State of Inferiority which a wise King tells us the Borrower stands in to the Lender
            Your Negociation with Holland, as “my old Friend” observd, is all your own— The faithful Historian will do Justice to your Merits Perhaps not till you are dead. I would have you reconcile yourself to this Thought. While you live you will probably be the Object of Envy. The leading Characters in this great Revolution will not be fairly marked in the present Age. It will be well if the leading Principles are rememberd long. You, I am sure, have not the Vanity, which Cicero betrayed, when he even urged his Friend Licinius to publish the History of the Detection of Cataline in his Life Time that he might enjoy it. I am far from thinking that Part of History redounds so much to the Honor of the Roman Consul, as the Treaty of Holland does to its American Negociator
          
          
            Decr 4th
            I intended to have committed the Care of the foregoing Letter to Mr Trumbull, but when he called on me I was confind to my Chamber by severe bodily Indisposition unable to attend even to the lightest Business. I am still kept at home, but hope soon to be abroad. Mr Jonn Jackson will deliver this to you if he meets you in London, other wise he will convey it by some safe hand. When I shall be certain of your being appointed for London, I will write to you as often as I can.— May Heaven bless you My Friend as I am / affectionately yours
          
        